            Case 1:18-cv-00930-TJK Document 17 Filed 11/14/18 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
RALPH GAUDINO                                         )
                                                      )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Civil Action No. 18-cv-00930-TJK
                                                      )
SECURITAS SECURITY SERVICES                           )
USA, INC.,                                            )
                                                      )
                                                      )
and                                                   )
                                                      )
MARK W. BAKER                                         )
                                                      )
                       Defendants.                    )


           DEFENDANT SECURITAS SECURITY SERVICES USA, INC.’S
      REPLY MEMORANDUM REGARDING THIS COURT’S SUBJECT MATTER
                JURISDICTION UNDER 28 U.S.C. SECTION 1332

       Defendant Securitas Security Services USA, Inc. (“Securitas”), by counsel, submits the

following memorandum in reply to Plaintiff’s Memorandum Regarding This Court’s Subject

Matter Jurisdiction Under 28 U.S.C. Section 1332, as directed by this Court. Plaintiff concurs

with Securitas’ assessment that this Court has diversity jurisdiction over this case. Plaintiff’s

Memorandum, ¶4. In further support, Securitas states as follows:

       1.      Plaintiff filed this action in the Superior Court of the District of Columbia on

January 31, 2018. Securitas was served on March 26, 2018. Securitas timely removed the

matter to this Court on April 20, 2018, under 28 U.S.C. §§ 1332 and 1441. Dkt. No. 1.

       2.      Plaintiff is a citizen of the District of Columbia. Plaintiff’s Memorandum, ¶5.




                                                  1
            Case 1:18-cv-00930-TJK Document 17 Filed 11/14/18 Page 2 of 4



       3.      Securitas is organized under the laws of the state of Delaware and has its principle

place of business in Parsippany, New Jersey, making it a citizen of both states for diversity

jurisdiction purposes.

       4.      The Court requested Plaintiff and Securitas to submit memoranda addressing the

citizenship of Defendant Mark Baker and whether the Court can accordingly exercise diversity

jurisdiction over this case. Minute Order Nov. 2, 2018.

       5.      For diversity purposes, an individual is a citizen of a state in which he is

domiciled. Nytes v. Trustify, Inc., 297 F. Supp. 3d 191, 199 (D.D.C. 2018). Domicile is

determined by whether the individual has “physical presence in a state, and intent to remain there

for an unspecified or indefinite period of time.” Id. As this Court recently observed, a college

student attending school out of state is presumed to intend to return home following his studies,

and so is not considered a domiciliary of the state in which he attends school. Id. at 199–200.

       6.      In records subpoenaed from American University and delivered to Plaintiff on

April 17 and April 19, 2018, Baker is listed as a student at American University and currently

enrolled in classes. Supplement to Affidavit of Service, Dkt. No. 15. This indicates that Baker

was a student at the time the suit was filed and at the time of removal.

       7.      These same records indicate that Baker’s permanent address is 57 Crosshill Road,

Mahopac, New York 10541. Id. It was at this address that Plaintiff completed substituted

service of the Complaint on Baker’s father, who resides at that address. Affidavit of Service,

Dkt. No. 11.

       8.      Factors considered in determining one’s domiciliary status include the state in

which one registers to vote and votes, registers a vehicle, pays taxes, owns real property, opens a

bank account, or obtains a driver’s license. See Nytes, 297 F. Supp. 3d at 201; Core VCT Plc v.



                                                 2
             Case 1:18-cv-00930-TJK Document 17 Filed 11/14/18 Page 3 of 4



Hensley, 59 F. Supp. 3d 123, 126 (D.D.C. 2014). There is no evidence or even claim that Baker

has done any of these things in the District of Columbia.

        9.      Therefore, in the absence of evidence rebutting the presumption that Baker

remained domiciled in New York after enrolling at American University, he is considered a

citizen of New York for diversity purposes. See Nytes, 297 F. Supp. 3d at 199. No evidence

currently in the record demonstrates an intent on Baker’s part to change his domicile from New

York to the District of Columbia on or before the date of removal.

        10.     With no parties to this suit being citizens of the same state and the amount in

controversy exceeding $75,000, this Court has diversity jurisdiction over this matter pursuant to

28 U.S.C. § 1332.1

                                                        Respectfully submitted,

                                                        SECURITAS SECURITY SERVICES
                                                        USA, INC.


                                                        By: _____/s/ James W. Walker___________
                                                                      Counsel


James W. Walker, Esq. (495552)
VANDEVENTER BLACK LLP
Riverfront Plaza – West Tower
901 E. Byrd Street, Suite 1600
Richmond, VA 23219
Telephone: (804) 237-8800
Fax: (804) 237-8801
jwalker@vanblacklaw.com
Counsel for Defendant Securitas Security Services USA, Inc.




1
 Securitas takes no position on whether service of process is effective at Baker’s family home in New
York. One’s domicile for diversity purposes and one’s “usual place of abode” under Rule 5(b)(2)(B)(ii)
may or may not be the same place.

                                                   3
          Case 1:18-cv-00930-TJK Document 17 Filed 11/14/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of November 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a notification

of such filing (NEF) to the following counsel of record:

       Joseph Cammarata, Esq.
       1232 17th Street, N.W.
       Washington, D.C. 20036
       Counsel for Plaintiff

       And mailed to:

       Mark W. Baker
       57 Crosshill Road
       Mahopac, New York 10541




                                                     _______/s/ James W. Walker___________
                                                     Counsel for Securitas Security Services
                                                     USA, Inc.




                                                4
